Citation Nr: 0813302	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patellae, left knee.

2.  Entitlement to service connection for chondromalacia 
patellae, right knee.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 30 
percent for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and T.R.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and April 2006 rating 
decisions by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied service connection for a bilateral 
knee disorder, hearing loss, and tinnitus, and established 
service connection for headaches with an initial evaluation 
of 10 percent.  In a subsequent rating decision, the 
veteran's initial evaluation for headaches was increased to 
30 percent.

In March 2008, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
evaluation assigned for headaches, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board notes that in a January 2008 statement, the veteran 
appeared to initiate a claim for an increased rating for his 
cervical spine disorder.  The Board refers this matter to the 
RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that a 
current left knee disorder developed as a result of an 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate that a 
current right knee disorder developed as a result of an 
established event, injury, or disease during active service.

4.  The evidence of record does not demonstrate that hearing 
loss was manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.

5.  The evidence of record does not demonstrate that tinnitus 
developed as a result of an established event, injury, or 
disease during active service.

6.  Headaches are currently manifest by daily non-
incapacitating headaches and severe headaches that occur on 
average once every two weeks that improve after about an 
hour.




CONCLUSIONS OF LAW

1.  A current left knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  A current right knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  Hearing loss was not incurred by service, nor may service 
incurrence of a sensorineural hearing loss be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

4.  Tinnitus was not incurred by service, nor may service 
incurrence of a sensorineural hearing loss be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

5.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2004 and August 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104 (West 2002).  VAOPGCPREC 8-2003; 
69 Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a Statement of the Case 
issued in December 2007.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and/or organic diseases of the 
nervous system (sensorineural hearing loss), become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Left and Right Knee Disorders 

Service treatment records reveal that in December 1975, the 
veteran complained of bilateral knee pain.  X-rays were 
negative, and on physical examination, the knees were within 
normal limits.  Bilateral tenderness under the medial 
patellar facets was noted, and the diagnosis was 
chondromalacia patellae.  The veteran was placed on a 
physical profile and received physical therapy.  A note from 
May 1976 indicates that the veteran reported no improvement.  
He stated that activity in his service job aggravated his 
condition.  When examined in June 1976, no physical findings 
except patellar crepitus were noted.  He was given a 90-day 
temporary physical profile for his knees.  In November 1976, 
he received a 30-day temporary profile.  In January 1977, it 
was noted that he had not been properly doing the quadriceps 
exercises that had been prescribed.  On the January 1977 
separation examination, normal lower extremities were noted.

A VA treatment note from April 1977 indicated that the 
veteran wanted to get his knees checked.  X-rays revealed 
normal right and left knees.  A medical examination report 
upon entry to service in the National Guard dated in May 1978 
shows normal lower extremities.  The veteran indicated on his 
Report of Medical History upon entry to National Guard 
service that he did not have "trick" or locked knee.

During a VA new patient exam in July 2003, the veteran 
reported involvement in two previous motor vehicle accidents.  
He complained of his right knee swelling at times.  The 
examiner observed no edema, gross muscle atrophy, or 
abnormalities.

On VA examination in February 2006, the veteran reported 
falling on concrete and having a lot of trouble with his 
knees while on active duty.  There was no evidence of 
treatment for his knees between his discharge in 1977 and 
2003.  The examiner noted that there were no constitutional 
symptoms or incapacitating episodes of arthritis.  While no 
deformity was observed, it was noted that both knees would 
give way.  Additionally, instability, pain, and stiffness 
were observed in both knees.  The examiner noted no 
inflammatory arthritis or ankylosis.  It was summarized that 
there was no crepitation, no clicks or snaps, no grinding, no 
instability, no patellar abnormality, no meniscus 
abnormality, and no other abnormality in either knee.  An X-
ray revealed no fracture, dislocation or joint effusion, and 
the joint spaces were preserved with no discrete abnormality.  
The examiner opined that the veteran had bilateral knee pain 
and mild osteoarthritis.

During the veteran's personal hearing before the undersigned 
Veterans Law Judge in March 2008, the veteran reported that 
both of his kneecaps were dislocated when he was on active 
duty, but everything showed no positive injuries.  He related 
that after leaving the service, he went to the Beckley VAMC 
where they took X-rays and found nothing wrong with his 
knees.  He said that at the time he was in a lot of pain, and 
he went to see Dr. M.  He tried to get medical records from 
Dr. M., but he was told that the records had been destroyed.  
He also indicated that he had received treatment from a 
certified medical practitioner at the Family Clinic at 
Beckley, and she treated his whole body for arthritis.  He 
stated that he did not recall being evaluated immediately 
prior to entering the National Guard.  He additionally 
indicated that he did not seek treatment for his knee pain 
for many years because he could not afford treatment.

Based on the evidence of record, the Board finds that the 
veteran's claimed current left and right knee disorders are 
not a result of an established event, injury, or disease 
during active service.  While the service treatment records 
document the in-service diagnosis of chondromalacia patellae 
in both knees, the disorder appeared to resolve itself.  The 
service separation exam indicated that the veteran had normal 
lower extremities, and an X-ray from April 1977 revealed no 
abnormalities.  While the veteran reported in his personal 
hearing that he did not recall being examined before entering 
the National Guard in May 1978, a copy of the examination 
report is of record.  The National Guard entry examination 
also indicated that the veteran had normal lower extremities.  
Additionally, the Board notes that the veteran stated in his 
Report of Medical History upon entry to the National Guard 
that he did not have a knee problem.  The Board finds the 
aforementioned evidence persuasive that the veteran's in-
service knee disorder was acute and resolved by the time he 
left active duty.

The Board notes that the first medical evidence of record of 
knee complaints after the veteran left the service is dated 
in July 2003-26 years after he left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Also, the Board finds the February 2006 VA examination 
persuasive evidence that the veteran does not have a left or 
right knee disorder that is a result of any established in-
service event.  The examiner reviewed the claims file and 
commented on the space of time between the veteran's active 
duty and reports of knee pain in 2003.  The examination 
report indicates that the veteran's knees exhibited no 
crepitation, no clicks or snaps, no grinding, no instability, 
no patellar abnormality, no meniscus abnormality, and no 
other abnormality.

Although the February 2006 VA examiner listed a diagnosis of 
mild osteoarthritis, a contemporaneous X-ray revealed no 
abnormalities.  X-rays have not established the presence of 
arthritis in either knee, and the evidence of record does not 
show a medical diagnosis of another left or right knee 
disorder.  As there is no evidence of a present medical 
disorder and a medical nexus between that disorder and an 
injury that was incurred during active service, service 
connection cannot be granted.

It appears from the veteran's testimony and available medical 
evidence that his claimed bilateral knee disorder consists 
primarily of pain.  The Board has carefully considered the 
veteran's reports of bilateral knee pain and finds them to be 
competent evidence of his current symptoms.  However, the 
Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

The Board has considered whether service connection for a 
left or right knee disorder could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced a left or right knee disability 
to a compensable level within a year after his discharge from 
active duty.  April 1977 X-rays revealed normal knees.  The 
May 1978 National Guard enlistment physical report shows 
normal lower extremities.  Therefore, service connection for 
a left and right knee disorder cannot be established on a 
presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hearing Loss and Tinnitus

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

It was indicated on the veteran's DD Form 214 that his 
military occupational specialty (MOS) was armor crewman.  

At the time of the veteran's enlistment physical examination, 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
20
15
15
--
5

A service audiogram from September 1976 revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
5
5
10

Both ear drums were noted to be normal, and the veteran 
reported that he did not experience tinnitus or dizziness.  
Additionally, it was observed that the veteran did not have a 
noisy job or noisy hobbies.

A service treatment record from October 1976 states that the 
veteran had been flying previously and could not relieve the 
pressure in his ears.  The examiner removed a small impaction 
of cerumen and gave a diagnosis of otitis media.  Two days 
later, he  reported a constant ringing in his ears.  Otitis 
media was diagnosed.

During the January 1977 separation physical, the examiner 
noted normal ears.  Pure tone thresholds, in decibels, were 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
10
10
5
5
10

A medical examination report upon entry to service in the 
National Guard dated in May 1978 shows normal ears.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
5
5
15

The veteran indicated on his Report of Medical History upon 
entry to National Guard service that he had previously 
experienced ear, nose, or throat trouble.

During a VA new patient examination in July 2003, the veteran 
complained of occasional tinnitus.  He was employed by VA as 
an elevator mechanic.  He denied deafness or hearing loss, 
otalgia or otorrhea.  The examiner noted patent, clear, and 
intact tympanic membranes.

On VA audiological examination in February 2006, the veteran 
reported that he had been a coal miner for five years, and he 
was not required to wear hearing protection.  He said that it 
was noisy at times.  He also reported working as an 
electrician for 20 years, and there was not much noise when 
he was doing wiring.  He also hunted deer previously.  It was 
noted that he experienced constant, loud, high pitched 
bilateral tinnitus.  Pure tone thresholds, in decibels, were 
as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
10
15
25
16
LEFT
10
25
40
40
29

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
After discussing the claims file and the veteran's history, 
the examiner concluded that the veteran's hearing loss and 
tinnitus was not at least as likely as not caused by his 
active service in the military.

During the veteran's personal hearing before the undersigned 
Veterans Law Judge in March 2008, the veteran reported that 
while on ROTC training, he was blown off a tank an 
experienced ringing in his ears for several days.  He 
recounted that while serving in Korea, he was exposed to hand 
grenade explosions while on the range.  He also indicated 
that while working on an airplane flight deck on active duty, 
he ears swelled full of fluid, and he couldn't hear anything.  
He said that while working as an electrician, he was not 
exposed to a great deal of noise.  T.R., a friend of the 
veteran, testified that a couple of times a week their 
television seemed to be abnormally loud or the veteran 
couldn't hear her.  She indicated essentially that the 
veteran's hearing had decreased over the years.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss and tinnitus were not incurred as a 
result of an established event, injury, or disease during 
active service.  In this matter, the Board finds the 
February 2006 VA examiner's opinion persuasive.  The examiner 
reviewed the claims file, thoroughly interviewed the veteran, 
and performed all necessary tests.  Additionally, the 
examiner specifically commented on individual events present 
throughout the veteran's military and medical history.  The 
examiner opined that it was not as likely as not that the 
veteran's hearing loss and tinnitus were related to military 
service.  Without competent medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
hearing loss and tinnitus could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced hearing loss to a compensable 
level within a year after his discharge from active duty.  
Therefore, service connection for hearing loss cannot be 
established on a presumptive basis.  Finally, recent testing 
of the veteran's hearing establishes that for VA compensation 
purposes, the veteran does not presently have a hearing loss 
as defined in 38 C.F.R. § 3.385.

The Board has carefully considered the veteran's statements 
alleging that his hearing loss and tinnitus were caused by 
his active duty service.  While he may sincerely believe that 
he has tinnitus and hearing loss as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

8100
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

Headaches

Service treatment records show that in May 1974, the veteran 
complained of recurring headaches.  In June 1974, he reported 
being kicked in the head by a drill sergeant three months 
previously.  He said that he experienced headaches since that 
time.  The examiner noted tension headaches in the occipital 
area.  A treatment record from October 1974 states that the 
veteran said his headaches began in the back of his neck and 
spread to his head and face.  He said that aspirin did not 
help.  The examiner observed no visual or neurological 
symptoms and opined that the veteran had headaches as a 
result of anxiety and stress.  On the January 1977 separation 
examination, the examiner noted a normal head.

A medical examination report upon entry to service in the 
National Guard dated in May 1978 shows a normal head.  The 
veteran indicated on his Report of Medical History upon entry 
to National Guard service that he did not have frequent or 
severe headaches.

The veteran's claim for service connection for headaches was 
received in February 2005.

A VA treatment record from July 2003 indicates that the 
veteran complained of frequent headaches.  

On VA examination in February 2006, the veteran reported that 
he had headaches after a head injury in basic training.  He 
said he experienced daily headaches, and his daily headaches 
were lesser than other headaches he experienced.  He stated 
that he experienced more severe headaches with certain 
motions and positions.  He indicated that he had severe 
headaches once every two weeks.  Lying down for 30 minutes 
would improve his severe headaches.  It was noted that he did 
not describe nausea, vomiting, or photophobia.  He said that 
the headaches would start at the right nuchal ridge and then 
radiate to the right eye and down his neck.  The examiner 
observed that there were no records of continuing treatment 
for headaches between 1977 and 2003.  The examiner opined 
that the veteran's current headaches were related to a 
cervical spine injury.  He also opined that the veteran only 
experienced a significant effect on his daily activities with 
his most severe headaches, which by the veteran's account 
occurred on average of once every two weeks.  He noted that 
the daily headaches were not incapacitating.

Service connection for headaches was granted effective in 
February 2005, and a 10 percent rating was assigned.  

After undergoing surgery at a VA hospital in December 2007, 
the veteran reported a headache.  The treatment note 
indicated that the headache resolved in about an hour.

During the veteran's personal hearing before the undersigned 
Veterans Law Judge in March 2008, the veteran reported that 
frequently his headaches caused him to stop what he was doing 
at least three or four times a week.  He said that they would 
ease up after three, four, or five hours.  He also said that 
pain relievers no longer assisted him with his headaches.

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the veteran's 
headaches have been manifest by daily non-incapacitating 
headaches and severe headaches that occur on average once 
every two weeks.  In this matter, the Board finds the VA 
examination of February 2006 persuasive.  The examiner 
reviewed the claims file and performed all necessary tests.  
He specifically stated that the veteran's daily headaches 
were not incapacitating, and the severe headaches occurred on 
average of once every two weeks.  Without competent medical 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a rating in excess of 30 percent cannot be 
granted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the February 2006 VA examiner 
indicated that the veteran's headaches had a significant 
effect on the veteran's activities, he specified that the 
interference was only present with the most severe headaches.  
He noted that the chronic daily headaches were not 
incapacitating.  The Board notes that pain and some degree of 
interference with employment is taken account in the regular 
rating schedule.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected headaches is denied.

Entitlement to service connection for chondromalacia 
patellae, left knee is denied.

Entitlement to service connection for chondromalacia 
patellae, right knee is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


